Franklin App. No. 99AP-764. On December 21, 2000, amicus curiae the Ohio Chemistry Technology Council filed an amicus brief in accordance with S.Ct.Prac.R. VI(6). The amicus curiae also filed a supplement to the brief. Under S.Ct.Prac.R. VII(l), parties to a civil case on appeal file the supplement to the briefs. Whereas there is no leave granted to amicus curiae to file a supplement to its brief,
IT IS ORDERED by the court, sua sponte, that the supplement to the amicus curiae brief filed by the amicus curiae be, and hereby is, stricken.